Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (the “Agreement”) made and entered into as of this
10th day of February 2010 (and effective as set forth in Article 24 of this
Agreement), by and among GRAHAM PACKAGING HOLDINGS COMPANY, a Pennsylvania
limited partnership (formerly known as Graham Packaging Company, the
“Partnership”); GRAHAM PACKAGING COMPANY INC., a Delaware corporation (the
“Company”); GRAHAM PACKAGING CORPORATION, a Pennsylvania corporation (“GPC”);
GPC HOLDINGS, L.P., a Pennsylvania limited partnership (“GPCH” and together with
GPC, the “Graham Holders”); BLACKSTONE CAPITAL PARTNERS III MERCHANT BANKING
FUND L.P., a Delaware limited partnership, BLACKSTONE OFFSHORE CAPITAL PARTNERS
III L.P., a Cayman Islands exempted limited partnership, and BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP III L.P., a Delaware limited partnership (collectively,
the “Blackstone Funds”) and the other Holders set forth on the signature pages
hereto.

BACKGROUND

1. Certain of the parties hereto (or predecessors thereof) are parties to that
certain Registration Rights Agreement with GPC Capital Corp. II (“GPC II”),
dated as of February 2, 1998 (the “Original Agreement”), pursuant to which
Graham Capital Corporation (“Capital”), Graham Family Growth Partnership (the
predecessor to GPCH), the Blackstone Funds and other stockholders of the Company
were provided registration rights with respect to shares of common stock of GPC
Capital Corp. II that were to be issued in connection with the dissolution of
the Partnership and the subsequent initial public offering of GPC Capital Corp.
II. The Blackstone Funds are collectively referred to herein as “Blackstone”.

2. The Company will be effecting an initial public offering of shares of common
stock, par value of $0.01 per share, of the Company (the “Common Stock”), and
has agreed to provide Blackstone, Capital, GPCH and stockholders of the Company
that are party to that certain Stockholders Agreement, dated as of February 2,
1998, among Blackstone, the Company, the Partnership, GPC II and the investors
party thereto (the “Stockholders Agreement”) and the Management Stockholders
Agreement, dated as of February 2, 1998, among Blackstone, the Company, the
Partnership, GPC II and the management investors party thereto (the “Management
Stockholders Agreement” and, together with the Stockholders Agreement, the
“Stockholders Agreements”) with the registration rights set forth in this
Agreement in lieu of the registration rights such parties were entitled to under
the Original Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:

 

1. CERTAIN DEFINITIONS.

In addition to the other terms defined in this Agreement, the following terms
shall have the following meanings, applicable to both the singular and plural
forms thereof:

“Business Day” means any day on which the New York Stock Exchange (“NYSE”) is
open for trading.



--------------------------------------------------------------------------------

“Closing Date” means February 10, 2010.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

“Holders” means Blackstone, GPC, GPCH and the other signatories hereto, for so
long as (and to the extent that) each owns any Registrable Securities, and each
of their respective successors, assigns, and direct and indirect transferees who
become registered owners of Registrable Securities or securities exercisable,
exchangeable or convertible into Registrable Securities in accordance with the
Partnership Agreement. To the extent an in-kind distribution is contemplated, an
indirect holder of Registrable Securities may be considered a Holder for
purposes of this Agreement as appropriate.

“IPO” means the first underwritten public offering pursuant to an effective
registration statement of the Company under the Securities Act covering the
offering and sale of Common Stock of the Company.

“IPO Agreement” means the agreement, dated as of December 23, 2009 between
Blackstone Capital Partners III Merchant Banking Fund L.P., on behalf of itself
and its affiliates, and Donald C. Graham, on behalf of himself and his
affiliates.

“Outstanding” means with respect to any securities as of any date, all such
securities theretofore issued, except any such securities theretofore converted,
exercised or canceled or held by the issuer or any successor thereto (whether in
its treasury or not) or any affiliate of the issuer or any successor thereto.
For purposes of this definition, Holders shall not be considered affiliates of
the issuer and Common Stock issuable in exchange for partnership interests or
other equity securities outstanding of the Partnership shall be deemed to be
Outstanding for all purposes under this Agreement.

“Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership dated the date hereof, as amended from
time to time.

“Person” means an individual, a partnership (general or limited), corporation,
limited liability company, joint venture, business trust, cooperative,
association or other form of business organization, whether or not regarded as a
legal entity under applicable law, a trust (inter vivos or testamentary), an
estate of a deceased, insane or incompetent person, a quasi-governmental entity,
a government or any agency, authority, political subdivision or other
instrumentality thereof, or any other entity.

“Registrable Security(ies)” means any shares of Common Stock of the Company held
by the Holders or that the Holders are entitled to receive in exchange for
(i) any partnership interests, partnership units or other equity securities of
the Partnership held by the Holders on the date hereof under the Partnership
Agreement and (ii) any additional partnership interests or other equity
securities of the Partnership issued or issuable after the Closing Date in
respect of any such equity securities (or other equity securities issued in
respect thereof) by way of a dividend, distribution or split, in connection with
a combination, exchange, reorganization, recapitalization or reclassification of
Partnership securities, or pursuant to a merger, division, consolidation or
other similar business transaction or combination involving the Partnership;
provided that as to

 

2



--------------------------------------------------------------------------------

any particular Registrable Securities, such securities shall cease to constitute
Registrable Securities (i) when a registration statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of thereunder; or (ii) when and to the
extent such securities are permitted to be publicly sold without limitation as
to amount pursuant to Rule 144 (or any successor provision to such Rule) under
the Securities Act or are otherwise freely transferrable to the public without
further registration under the Securities Act; or (iii) when such securities
shall have ceased to be issued and outstanding.

“Registration Expenses” means all expenses incurred with the performance of or
compliance with the registration requirements set forth in this Agreement
including, without limitation, the following: (i) the fees, disbursements and
expenses of the Company’s counsel(s), accountants, and experts in connection
with the registration under the Securities Act of Registrable Securities
(including the expenses of any special audits or “comfort” letters required by
or incident to such performance and compliance); (ii) all expenses in connection
with the preparation, printing and filing of the registration statement, any
preliminary prospectus or final prospectus, any other offering document and
amendments and supplements thereto, and the mailing and delivering of copies
thereof to the underwriters and dealers, if any; (iii) the cost of printing or
producing any agreement(s) among underwriters, underwriting agreement(s) and
blue sky or legal investment memoranda, any selling agreements, and any other
documents in connection with the offering, sale or delivery of Registrable
Securities to be disposed of; (iv) any other expenses in connection with the
qualification of Registrable Securities for offer and sale under state
securities laws, including the fees and disbursements of counsel for the
underwriters in connection with such qualification and in connection with any
blue sky and legal investment surveys; (v) the filing fees incident to securing
any required review by the Financial Industry Regulatory Authority of the terms
of the sale of Registrable Securities to be disposed of and any blue sky
registration or filing fees, (vi) the fees and expenses incurred in connection
with the listing of Registrable Securities on each securities exchange on which
the securities of the Company of the same class are then listed and (vii) fees
and expenses of the Company and the underwriters to the road show investor
presentations, including the cost of any aircraft chartered for such purpose,
listing fees, messenger and delivery expenses; provided, however, that
Registration Expenses with respect to any registration pursuant to this
Agreement shall include fees and expenses of one counsel for the Holders as and
to the extent provided in Section 11, and shall not include any underwriting
discounts or commissions attributable to Registrable Securities.

“SEC” means the United States Securities and Exchange Commission, or such other
federal agency at the time having the principal responsibility for administering
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

“Trading Day” means a day on which the principal securities exchange or stock
market on which the applicable security is traded is open for the transaction of
business.

“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

 

3



--------------------------------------------------------------------------------

2. DEMAND REGISTRATION.

(a) (i) A Graham Holder or Graham Holders may request (at any time after the
Company completes an IPO) by written notice delivered to the Company that the
Company register under the Securities Act all or any portion of the Registrable
Securities then held by such Graham Holder or Graham Holders (the “Requesting
Graham Holders”), representing in the aggregate not less than fifty percent
(50%) of the Registrable Securities held by the Graham Holders, for sale in the
manner specified in such notice (including, but not limited to, an underwritten
public offering). In each such case, such notice shall specify the number of
Registrable Securities for which registration is requested, the proposed manner
of disposition of such securities, and the minimum price per share at which the
Requesting Graham Holders would be willing to sell such securities in an
underwritten offering. The Company shall, within five (5) Business Days after
its receipt of any Requesting Graham Holders’ notice under this Section 2(a)(i),
give written notice of such request to all other Graham Holders and afford them
the opportunity of including in the requested registration statement such of
their Registrable Securities as they shall specify in a written notice given to
the Company within twenty (20) days after their receipt of the Company’s notice.
Within ten (10) Business Days after the expiration of such twenty (20) day
period, the Company shall notify all Graham Holders requesting registration of
(A) the aggregate number of Registrable Securities proposed to be registered by
all Graham Holders, (B) the proposed filing date of the registration statement,
and (C) such other information concerning the offering as any Holder may have
reasonably requested. If the Graham Holders of a majority in aggregate amount of
the Registrable Securities to be included in such offering shall have requested
that such offering be underwritten, the managing underwriter for such offering
shall be chosen by the Graham Holders of a majority in aggregate amount of the
Registrable Securities being registered, with the consent of the Company, which
consent shall not be unreasonably withheld, not less than thirty (30) days prior
to the proposed filing date stated in the Company’s notice, and the Company
shall thereupon promptly notify such Graham Holders as to the identity of the
managing underwriter, if any, for the offering. On or before the 30th day prior
to such anticipated filing date, any Graham Holder may give written notice to
the Company and the managing underwriter specifying either that (A) Registrable
Securities of such Graham Holder are to be included in the underwriting, on the
same terms and conditions as the securities otherwise being sold through the
underwriters under such registration or (B) such Registrable Securities are to
be registered pursuant to such registration statement and sold in the open
market without any underwriting, on terms and conditions comparable to those
normally applicable to offerings in reasonably similar circumstances, regardless
of the method of disposition originally specified in Holder’s request for
registration; provided that, notwithstanding anything to the contrary contained
herein, to the extent that any Graham Holder sells Registrable Securities off of
a shelf registration statement on Form S-3 (or equivalent registration statement
form) other than pursuant to an underwritten offering, such sales by the Graham
Holders collectively shall (x) be subject to the terms of any lock-up agreement
or similar agreement entered into by such Graham Holder with the Company and
(y) be strictly limited in any 30 consecutive day period to the sale of the
number of shares (inclusive of the sale of any unlegended shares during the
applicable periods by such Graham Holder) equal to 1% of the shares of the
Company outstanding as shown by the most recent report or statement published by
the Company (with such limitation applying to transfers by the Graham Holders
and their transferees collectively); provided further, that, if the Company has
filed a shelf registration statement pursuant to Section 2(a)(iii) hereof in
response to receiving a request from the Graham

 

4



--------------------------------------------------------------------------------

Holders to file such shelf registration statement at least 20 days prior to the
181st day after the IPO, and such registration statement has not become
effective within 45 days of the filing of such shelf registration statement, the
Graham Holders shall have the right to sell additional shares off of such shelf
registration statement (without regard to the above 1% limit) equal to (x) 1% of
the outstanding shares of common stock of the Company, multiplied by (y) a
fraction, the numerator of which is the number of days beyond 45 days in which
it took for such effectiveness to occur, and the denominator of which is 30,
minus (z) the number of unlegended shares that were available to be sold by the
Graham Holders and their transferees during such period beyond 45 days.
Notwithstanding anything to the contrary contained herein, the Company shall not
be obligated to file a shelf registration statement prior to the 181st day after
the IPO at the request of the Graham Holders (and in order for the Company to be
obligated to file such shelf registration statement on such 181st day, the
Graham Holders must have made the relevant request at least 20 days prior to
such date), any sales by the Graham Holders off of an effective shelf
registration statement, other than pursuant to an underwritten offering, shall
be effected through Jeffries & Co. or a firm that is one of the lead
underwriters in the IPO and the Graham Holders hereby agree to provide prompt
written notice to the Company (including the amount and, if directly placed with
an identifiable purchaser, the transferee) after each such sale.

(ii) Blackstone and its affiliates may request at any time, and from time to
time, that the Company register under the Securities Act all or any portion of
the Registrable Securities held by them for sale by written notice delivered to
the Company in the manner specified in such notice (including, but not limited
to, an underwritten public offering). If such manner is an underwritten public
offering, the managing underwriter shall be selected by Blackstone.

(iii) The Company shall use all commercially reasonable efforts to file with the
SEC within eighty (80) days (thirty (30) days if the Company may use a
Registration Statement on Form S-3 to register such Registrable Securities and
on the 181st day after the IPO if the Graham Holders so request at least twenty
(20) days prior thereto) after the Company’s receipt of the initial requesting
Graham Holders’ or Blackstone’s written notice pursuant to Section 2(a)(i) or
(ii), a registration statement for the public offering and sale, in accordance
with the method of disposition specified by such Holders, of the number of
Registrable Securities specified in such notice, and thereafter use all
commercially reasonable efforts to cause such registration statement to become
effective within sixty (60) days after its filing. Such registration statement
may be on Form S-1 or another appropriate form (including Form S-3) that the
Company is eligible to use and that is reasonably acceptable to the managing
underwriter; provided, that if the Company is a WKSI, a shelf registration on
Form S-3 will, at the request of Blackstone or the Graham Holders, cover an
unspecified number of shares of Common Stock to be sold by the Company and the
Holders; provided further, that, the Graham Holders shall not demand or request
that the Company file a shelf registration statement prior to the 181st day
after the IPO (and in order for the Company to be obligated to file such shelf
registration statement on such 181 st day, the Graham Holders must have made the
relevant request at least 20 days prior to such date).

(iv) The Company shall not have any obligation hereunder, except in connection
with any one registration pursuant to Section 2(a)(vi), to register any
Registrable Securities under Section 2(a)(i) unless it shall have received
requests from Holders to register at

 

5



--------------------------------------------------------------------------------

least five percent (5%) of the Outstanding Registrable Securities.
Notwithstanding anything to the contrary contained herein, the Company shall not
have any obligation hereunder, except as and to the extent provided by
Section 2(a)(vi) or Section 7(b), to permit or participate in more than an
aggregate total of any two of the following: (A) the filing of any registration
statements filed upon the demand of the Graham Holders pursuant to
Section 2(a)(i) (excluding the filing of a shelf registration statement if the
Graham Holders have requested it to be filed on the 181st day after the IPO) and
any related offerings, and (B) underwritten takedowns requested pursuant to
Section 2(a)(vii) by the Graham Holders from a registration statement that has
been declared effective prior to the time the request for an underwritten
takedown is made.

(v) If the Company is required to use all commercially reasonable efforts to
register Registrable Securities in a registration initiated upon the demand of
any Holder pursuant to Section 2(a)(i) or (ii) of this Agreement and the
managing underwriters for such offering advise that the inclusion of all
securities sought to be registered pursuant to Section 2 or 3 hereof may
interfere with an orderly sale and distribution of or may materially adversely
affect the price of such offering, then the Company will include in such
offering (x) first, the aggregate number of Registrable Securities requested to
be included by the Holders pursuant to Section 2(a)(i) or (ii), as the case may
be, and Section 3 which the managing underwriters advise will not likely have
such effect, allocated pro rata based on the number of securities duly requested
to be included in such registration and (y) second, all other securities
requested to be included in such registration.

(vi) If all of the Registrable Securities of the Graham Holders requested to be
included in any registration pursuant to Section 2(a)(i) are not included in
such registration as a result of the inclusion of any Registrable Securities in
such registration pursuant to Section 3, the Graham Holders shall have one
additional registration right under Section 2(a)(i).

(vii) Upon the demand of a Requesting Graham Holder or Blackstone pursuant to
Section 2(a)(i) or (ii) made at any time and from time to time, the Company will
facilitate in the manner described in this Agreement a “takedown” of shares of
Common Stock off of an effective shelf registration statement on Form S-3.
Notwithstanding the foregoing, such Holders may not demand a shelf takedown for
an offering that will result in the imposition of a lockup on the Company and
the Holders unless the shares requested to be sold by the demanding Holders in
such takedown have an aggregate market value (based on the most recent closing
price of the Common Stock at the time of the demand) of at least $50 million.

(viii) Upon the demand of a Requesting Graham Holder or Blackstone, the Company
will file and seek the effectiveness of a post-effective amendment to an
existing shelf registration statement on Form S-3 in order to register up to the
number of shares previously taken down off of such shelf by such Holder and not
yet “reloaded” onto such shelf registration statement. The Requesting Graham
Holder or Blackstone, as applicable, and the Company will consult and coordinate
with each other in order to accomplish such replenishments from time to time in
a sensible manner.

(b) Notwithstanding any other provision of this Agreement, the Company shall
have the right to defer or suspend the filing or effectiveness of a registration
statement relating to any registration requested under Section 2(a) for a
reasonable period of time not to exceed 90

 

6



--------------------------------------------------------------------------------

days if a prior registration statement of the Company for an underwritten,
public offering by the Company of its securities was declared effective by the
SEC less than 120 days prior to the anticipated effective date of the requested
registration.

(c) No registration of Registrable Securities under this Article 2 shall relieve
the Company of its obligation (if any) to effect registrations of Registrable
Securities pursuant to Article 3.

(d) For the avoidance of doubt, except as provided under Article 13, no Holder
other than a Graham Holder or Blackstone shall be entitled to any rights under
this Article 2.

 

3. INCIDENTAL REGISTRATION.

(a) Until all securities subject to this Agreement have ceased to be Registrable
Securities, if the Company proposes, including pursuant to Article 2 hereof, to
register any equity securities of the Company (collectively, “Other Securities”)
for public sale under the Securities Act (whether proposed to be offered for
sale by the Company or by any other Person) on a form and in a manner which
would permit registration of Registrable Securities for sale to the public under
the Securities Act, it will give prompt written notice (which notice shall
specify the intended method or methods of disposition) to the Holders of its
intention to do so, and upon the written request of any Holder delivered to the
Company within five (5) Business Days after the giving of any such notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by such Holder) the Company will use all commercially reasonable
efforts to effect, in connection with the registration of the Other Securities,
the registration under the Securities Act of all Registrable Securities which
the Company has been so requested to register by the Holders; provided, however,
that:

(i) if, at any time after giving such written notice of its intention to
register Other Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register such Other Securities, the Company may,
at its election, give written notice of such determination to the Holders
requesting registration and thereupon the Company shall be relieved of its
obligation to register such Registrable Securities in connection with the
registration of such Other Securities (but not from its obligation to pay
Registration Expenses to the extent incurred in connection therewith as provided
in Article 11), without prejudice, however, to the rights (if any) of the
Holders to request that such registration be effected as a registration under
Article 2; and

(ii) the Company will not be required to effect any registration of Registrable
Securities pursuant to this Article 3 if the Company shall have been advised
(with a copy to the Holders requesting registration if such notice is in
writing) by a nationally recognized investment banking firm (which may be the
managing underwriter for the offering) selected by the Company that, in such
firm’s opinion, a registration of Registrable Securities at that time may
interfere with an orderly sale and distribution of the securities being sold in
such offering or materially and adversely affect the price of such securities;
provided, however, that if an offering of some but not all of the Registrable
Securities requested to be registered by the Holders and all other Persons
having rights to include securities held by them in such registration would not

 

7



--------------------------------------------------------------------------------

adversely affect the distribution or price of the securities to be sold in the
offering in the opinion of such firm or are included in such offering
notwithstanding any such opinion, then the Company will include in such
offering: (x) first, the Other Securities (other than securities requested to be
registered pursuant to Section 2), (y) second, the Registrable Securities
requested to be registered pursuant to Section 2 and 3, allocated pro rata among
such Holders based on the number of securities duly requested to be included
therein by each such Holder and (z) third, all other securities requested to be
included in such registration; and

(iii) The Company shall not be required to give notice of, or effect any
registration of Registrable Securities under this Article 3 incidental to, the
registration of any of its securities in connection with mergers,
consolidations, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock options or other employee benefit or compensation
plans.

(iv) In connection with any underwritten shelf takedown pursuant to Article 2
(whether pursuant to the exercise of such demand rights or at the initiative of
the Company), the Holders may exercise piggyback rights to have included in such
takedown shares of Common Stock held by them that are registered on such shelf
registration statement on Form S-3.

(v) Notwithstanding anything to the contrary in this Section 3, the Graham
Holders shall not have the right to have any of their Registrable Securities
registered pursuant to this Section 3 in connection with the IPO unless
Blackstone is registering any of its Registrable Securities in the IPO.

(b) No registration of Registrable Securities effected under this Article 3
shall relieve the Company of its obligations (if any) to effect registrations of
Registrable Securities pursuant to Article 2.

 

4. HOLDBACKS AND OTHER RESTRICTIONS.

(a) Each Holder hereby covenants and agrees with the Company that such Holder
shall not effect, if requested by the managing underwriters of an underwritten
offering, any public sale or distribution of equity securities of the Company,
including a sale pursuant to Rule 144 under the Securities Act (except pursuant
to this Agreement) during the ten (10) day period prior to, and during the
ninety (90) day period beginning on, (i) the effective date of the registration
statement relating to the underwritten offering of equity securities of the
Company or (ii) in the event of a shelf registration statement, the consummation
of an underwritten takedown, to the extent timely notified in writing by the
Company or the managing underwriters; provided, however, that the Graham Holders
shall not be subject to the restrictions set forth in this Section 4(a) at any
time at which the Graham Holders hold Common Stock and partnership units (on an
as converted basis in accordance with the Exchange Agreement dated as of the
date hereof by and among the Company, the Partnership and the Graham Holders),
in an aggregate amount equal to one percent (1%) or less of the outstanding
Common Stock as shown by the most recent report or statement published by the
Company; and provided, further, that MidOcean Capital Investors, L.P. shall not
be subject to the restrictions set forth in this Section 4(a) in connection with
any offering other than the initial public offering of the Company’s equity
securities at any

 

8



--------------------------------------------------------------------------------

time at which it holds Common Stock and partnership units in an aggregate amount
equal to one percent (1%) or less of the outstanding Common Stock.

(b) The Company covenants and agrees with the Holders not to effect any public
or private sale or distribution of equity securities of the Company (other than
distributions pursuant to employee benefit plans), including a sale pursuant to
Regulation D under the Securities Act (or Section 4(2) thereof), during the ten
(10) day period prior to, and during the ninety (90) day period beginning with,
(i) the effective date of a registration statement filed under Section 2(a)
hereof or (ii) in the event of a shelf registration statement, the consummation
of an underwritten takedown, to the extent timely requested in writing by the
managing underwriters, if any, or, if there be none, by the Holders of a
majority in aggregate amount of the Registrable Securities included on such
registration statement for such registration, except pursuant to registrations
on Form S-4, Form S-8 or any successor forms.

 

5. REGISTRATION PROCEDURES.

If and whenever the Company is required by the provisions of this Agreement to
use all commercially reasonable efforts to effect or cause a registration as
provided in this Agreement and at such times as customarily occur in registered
offerings or shelf takedowns, as applicable, the Company will:

(a) Use all commercially reasonable efforts to prepare and file with the SEC, a
registration statement within the time periods specified herein, and use its
commercially reasonable efforts to cause such registration statement to become
effective as promptly as practicable and to remain effective under the
Securities Act until the earlier of such time as all securities covered thereby
are no longer Registrable Securities or twenty-four (24) months after such
registration statement becomes effective with respect to registrations pursuant
to Section 2(a), in every case as any such period may be extended pursuant to
Section 5(h) or Article 7 hereto (provided that the Company may replace a shelf
registration statement filed on Form S-1 with a shelf registration statement
filed on Form S-3 as and when the Company becomes eligible to file S-3
registration statements as long as such a shelf registration statement filed on
Form S-1 remains effective until such time as the replacement shelf registration
statement filed on Form S-3 becomes effective);

(b) Prepare and file with the SEC such amendments, post-effective amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
such period of time required by Section 5(a) above, as such period may be
extended pursuant to Section 5(h) or Article 7 hereto;

(c) Within a reasonable time prior to the filing of any registration statement,
any prospectus, any amendment to a registration statement, amendment or
supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the Holders of the Registrable Securities being sold and to
the underwriter or underwriters of an underwritten offering, if applicable, and
to their respective counsel; fairly consider such reasonable changes in any such
documents prior to or after the filing thereof as the counsel to the Holders of
the Registrable Securities being sold or the underwriter or the underwriters may
request; and make

 

9



--------------------------------------------------------------------------------

such of the representatives of the Company as shall be reasonably requested by
the Holders of the Registrable Securities being sold or any underwriter
available for discussion of such documents;

(d) Within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to counsel for the Holders and underwriters; fairly
consider such reasonable changes in such document prior to or after the filing
thereof as counsel for such Holders or such underwriter shall request; and make
such of the representatives of the Company as shall be reasonably requested by
such counsel available for discussion of such document;

(e) Comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period during which any such registration statement is
required to be effective;

(f) Furnish to any Holder and any underwriter of Registrable Securities,
(i) such number of copies (including manually executed and conformed copies) of
such registration statement and of each amendment thereof and supplement thereto
(including all annexes, appendices, schedules and exhibits), (ii) such number of
copies of the prospectus, used in connection with such registration statement
(including each preliminary prospectus, any summary prospectus and the final
prospectus), and (iii) such number of copies of other documents, in each case as
such Holder or such underwriter may reasonably request;

(g) Use all commercially reasonable efforts to register or qualify all
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of states of the United States as any Holder or
any underwriter shall reasonably request, and do any and all other acts and
things which may be reasonably requested by such Holder or such underwriter to
consummate the offering and disposition of Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business as a foreign corporation or as a dealer in
securities, subject itself to taxation, or consent to general service of process
in any jurisdiction wherein it is not then so qualified or subject;

(h) Cooperate with the Holders of the Registrable Securities being sold and the
sole underwriter or managing underwriter of an underwritten offering shares, if
any, to facilitate the timely preparation and delivery of certificates
representing the shares to be sold and not bearing any restrictive legends; and
enable such shares to be in such denominations (consistent with the provisions
of the governing documents thereof) and registered in such names as the Holders
of the Registrable Securities being sold or the sole underwriter or managing
underwriter of an underwritten offering of shares, if any, may reasonably
request at least five days prior to any sale of such shares;

(i) Use, as soon as practicable after the effectiveness of the registration
statement, commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with, or approved by,
such other United States public, governmental or regulatory authorities, if any,
as may be required in connection with the disposition of such Registrable
Securities;

 

10



--------------------------------------------------------------------------------

(j) Use its commercially reasonable best efforts to list the securities covered
by such registration statement on any securities exchange on which any
securities of the Company is then listed, if the listing of such Registrable
Securities are then permitted under the applicable rules of such exchange;

(k) Use all reasonable efforts to facilitate the distribution and sale of any
shares of Common Stock to be offered pursuant to this Agreement, including
without limitation by making road show presentations, holding meetings with and
making calls to potential investors and taking such other actions as shall be
requested by the Holders of the Registrable Securities being sold or the lead
managing underwriter of an underwritten offering;

(l) Notify each Holder as promptly as practicable and, if requested by any
Holder, confirm such notification in writing, (i) when a prospectus or any
prospectus supplement has been filed with the SEC, and, with respect to a
registration statement or any post-effective amendment thereto, when the same
has been declared effective by the SEC, (ii) of the issuance by the SEC of any
stop order or the coming to the Company’s attention of the initiation of any
proceedings for such or a similar purpose, (iii) of the receipt by the Company
of any notification with respect to the suspension of the qualification of any
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (iv) of the occurrence of any
event which requires the making of any changes to a registration statement or
related prospectus so that such documents will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (and the Company shall
promptly prepare and furnish to each Holder a reasonable number of copies of a
supplemented or amended prospectus such that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading), and (v) of the
Company’s determination that the filing of a post-effective amendment to the
Registration Statement shall be necessary or appropriate. Upon the receipt of
any notice from the Company of the occurrence of any event of the kind described
in clause (iv) or (v) of this Section 5(l), the Holders shall forthwith
discontinue any offer and disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until all Holders
shall have received copies of a supplemented or amended prospectus which is no
longer defective and, if so directed by the Company, shall deliver to the
Company, at the Company’s expense, all copies (other than permanent file copies)
of the defective prospectus covering such Registrable Securities which are then
in the Holders’ possession. If the Company shall provide any notice of the type
referred to in the preceding sentence, the period during which the registration
statements are required to be effective as set forth under Section 5(a) shall be
extended by the number of days from and including the date such notice is
provided, to and including the date when Holders shall have received copies of
the corrected prospectus; and

(m) Enter into such agreements and take such other appropriate actions as are
customary and reasonably necessary to expedite or facilitate the disposition of
such Registrable Securities (including, in the case of an underwritten offering,
underwriting agreements in customary form, and including provisions with respect
to indemnification and contribution in customary form and consistent with the
provisions relating to indemnification and contribution

 

11



--------------------------------------------------------------------------------

contained herein), and in that regard, deliver to the Holders such documents and
certificates as may be reasonably requested by any Holder of the Registrable
Securities being sold or, as applicable, the managing underwriters, to evidence
the Company’s compliance with this Agreement including, without limitation,
using all commercially reasonable efforts to cause its independent accountants
to deliver to the Company (and to the Holders of Registrable Securities being
sold in any registration) an accountants’ comfort letter substantially similar
to that in scope delivered in an underwritten public offering and covering
audited and interim financial statements included in the registration statement
or, if such letter can not be obtained through the exercise of all commercially
reasonable efforts, cause its independent accountants to deliver to the Company
(and to the Holders of Registrable Securities being sold in any registration) a
comfort letter based on negotiated procedures providing comfort with respect to
the Company’s financial statements included or incorporated by reference in the
registration statement at the highest level permitted to be given by such
accountants under the then applicable standards of the Association of
Independent Certified Accountants with respect to such registration statement.
In addition, the Company shall furnish to the Holders of Registrable Securities
being included in any registration hereunder an opinion of counsel in substance
and scope to that customarily delivered to underwriters in public offerings.

 

6. UNDERWRITING.

(a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration hereunder, the Company will
enter into and perform its obligations under an underwriting agreement with the
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, customary provisions relating to
indemnities and contribution and the provision of opinions of counsel and
accountants’ letters.

(b) If any registration pursuant to Article 3 hereof shall involve, in whole or
in part, an underwritten offering, the Company may require Registrable
Securities requested to be registered pursuant to Article 3 to be included in
such underwriting on the same terms and conditions as shall be applicable to the
securities being sold through underwriters under such registration. In such
case, each Holder requesting registration shall be a party to any such
underwriting agreement. Such agreement shall contain such representations and
warranties by the Holders requesting registration and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions, including, without limitation, provisions relating
to indemnities and contribution.

(c) In any offering of Registrable Securities pursuant to a registration
hereunder, each Holder requesting registration shall also enter into such
additional or other agreements as may be customary in such transactions, which
agreements may contain, among other provisions, such representations and
warranties as the Company or the underwriters of such offering may reasonably
request (including, without limitation, those concerning such Holder, its
Registrable Securities, such Holder’s intended plan of distribution and any
other information supplied by it to the Company for use in such registration
statement), and customary provisions relating to indemnities and contribution.

 

12



--------------------------------------------------------------------------------

7. INFORMATION BLACKOUT.

(a) Upon written notice from the Company to the Holders that the Company has
determined in good faith that sale of Registrable Securities pursuant to the
registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law
(A) which disclosure would have a material adverse effect on the Company or
(B) relating to a material business transaction involving the Company (an
“Information Blackout”), the Company may postpone the filing of effectiveness of
any registration statement required hereunder and, if such registration
statement has become effective, the Company shall not be required to maintain
the effectiveness of such registration statement and all Holders shall suspend
sales of Registrable Securities pursuant to such registration statement, in each
case, until the earlier of:

(i) forty-five (45) days after the Company makes such good faith determination,
and

(ii) such time as the Company notifies the Holders that such material
information has been disclosed to the public or has ceased to be material or
that sales pursuant to such registration statement may otherwise be resumed (the
number of days from such notice from the Company until the day when the
Information Blackout terminates hereunder is hereinafter called a “Blackout
Period”).

(b) Any delivery by the Company of notice of an Information Blackout during the
forty-five (45) days immediately following effectiveness of any registration
statement effected pursuant to Section 2(a) hereof shall give the Holders of a
majority in aggregate amount of Registrable Securities being sold the right, by
written notice to the Company within twenty (20) Business Days after the end of
such Blackout Period, to cancel such registration, in which event the Graham
Holders shall have one additional registration right under Section 2(a)(i)
hereof (a “Blackout Termination Right”).

(c) If there is an Information Blackout and the cancellation right, if any,
pursuant to (b) above, is not available or exercised, the time period set forth
in clause (ii) of Section 5(a) shall be extended for a number of days equal to
the number of days in the Blackout Period.

(d) Notwithstanding the foregoing, there shall be no more than two
(2) Information Blackouts during the term of this Agreement and no Blackout
Period shall continue for more than forty-five (45) consecutive days.

 

8. RULE 144.

The Company shall use all commercially reasonable efforts to take all actions
necessary to comply with the filing requirements described in Rule 144(c)(1) or
any successor thereto so as to enable the Holders to sell Registrable Securities
without registration under the Securities Act. Upon the written request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with the filing requirements under Rule 144(c)(1) or any
successor thereto.

 

13



--------------------------------------------------------------------------------

9. PREPARATION; REASONABLE INVESTIGATION; INFORMATION.

(a) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, (i) the Company
will give the Holders and the underwriters, if any, and their respective counsel
and accountants, drafts of such registration statement for their review and
comment prior to filing and (during normal business hours and subject to such
reasonable limitations as the Company may impose to prevent disruption of its
business) such reasonable and customary access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of the Holders of a majority in
aggregate amount of the Registrable Securities being registered and such
underwriters or their respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act and (ii) as a condition precedent to
including any Registrable Securities of any Holder in any such registration, the
Company may require such Holder to furnish the Company such information
regarding such Holder and the distribution of such securities as the Company may
from time to time reasonably request in writing or as shall be required by law
or the SEC in connection with any registration; provided, however, that, upon
the reasonable request of the supplier of any such information, the recipient
thereof shall enter into a confidentiality agreement respecting such information
in customary form for an underwritten public offering.

(b) In connection with each registration and offering of Registrable Securities
to be sold by Holders, the Company will, in accordance with customary practice,
make available for inspection by representatives of the Holder and underwriters
and any counsel or accountant retained by such Holders or underwriters all
relevant financial and other records, pertinent corporate documents and
properties of the Company and cause appropriate officers, managers and employees
of the Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with their due
diligence exercise.

 

10. INDEMNIFICATION AND CONTRIBUTION.

(a) In the case of each offering of Registrable Securities made pursuant to this
Agreement, the Company shall indemnify and hold harmless each Holder, its
officers, directors and affiliates, each underwriter of Registrable Securities
so offered and each Person, if any, who controls any of the foregoing Persons
within the meaning of the Securities Act (“Holder Indemnitees”), from and
against any and all claims, liabilities, losses, damages, expenses and
judgments, joint or several, to which they or any of them may become subject,
under the Securities Act or otherwise, including any amount paid in settlement
of any litigation commenced or threatened, and shall promptly reimburse them, as
and when incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating any claims and defending any actions, insofar
as such losses, claims, damages, liabilities or actions, shall arise out of, or
should be based upon, any violation or alleged violation by the Company of the
Securities Act, any blue sky laws, securities laws or other applicable laws of
any state or country in which the Registrable Securities are offered and
relating to action taken or action or inaction required of the Company in
connection with such offering, or shall arise out of, or shall be based upon,
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement (or in any preliminary or final prospectus included
therein) relating to the offering and sale of such Registrable Securities, or
any amendment thereof or supplement

 

14



--------------------------------------------------------------------------------

thereto, or in any document incorporated by reference therein, or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
that the Company shall not be liable to any Holder Indemnitee in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of, or is based upon, any untrue statement or alleged untrue statement, or any
omission, if such statement or omission shall have been made in reliance upon
and in conformity with information furnished to the Company in writing by or on
behalf of such Holder specifically for use in the preparation of the
registration statement (or in any preliminary or final prospectus included
therein), or any amendment thereof or supplement thereto. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Holder and shall survive the transfer of such securities. The
foregoing indemnity agreement is in addition to any liability which the Company
may otherwise have to any Holder Indemnitee.

(b) In the case of each offering of Registrable Securities made pursuant to this
Agreement, each Holder, severally and not jointly, shall indemnify and hold
harmless the Company, its officers and affiliates, and each Person, if any, who
controls any of the foregoing within the meaning of the Securities Act and (if
requested by the underwriters) each underwriter who participates in the offering
and each Person, if any, who controls any such underwriter within the meaning of
the Securities Act (the “Company Indemnitees”), from and against any and all
claims, liabilities, losses, damages, expenses and judgments, joint or several,
to which they or any of them may become subject, under the Securities Act or
otherwise, including any amount paid in settlement of any litigation commenced
or threatened, and shall promptly reimburse them, as and when incurred, for any
legal or other expenses incurred by them in connection with investigating any
claims and defending any actions, insofar as any such losses, claims, damages,
liabilities or actions shall arise out of, or shall be based upon, any violation
or alleged violation by such Holder of the Securities Act, any blue sky laws,
securities laws or other applicable laws of any state or country in which the
Registrable Securities are offered and relating to action taken or action or
inaction required of such Holder in connection with such offering, or shall
arise out of, or shall be based upon, any untrue statement or alleged untrue
statement of a material fact contained in the registration statement (or in any
preliminary or final prospectus included therein) relating to the offering and
sale of such Registrable Securities or any amendment thereof or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue statement is
contained in, or such fact is omitted from, information furnished in writing to
the Company by or on behalf of such Holder specifically for use in the
preparation of such registration statement (or in any preliminary or final
prospectus included therein). The liability of each Holder under such indemnity
provision shall be limited to an amount equal to the total net proceeds received
by such Holder from such offering. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company and
shall survive the transfer of such securities. The foregoing indemnity is in
addition to any liability which Holder may otherwise have to any Company
Indemnitee.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to this Article 10, such Person (the “indemnified party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“indemnifying party”) in writing. Indemnification provided

 

15



--------------------------------------------------------------------------------

for in Section 10(a) or (b) shall not be available to any person who shall fail
to give notice as provided in this Section 10(c) to the extent the indemnifying
party to whom notice was not given was unaware of the proceeding to which such
notice would have related and was prejudiced by the failure to give such notice,
but the failure to give such notice shall not relieve the indemnifying party for
contribution or otherwise than on account of the provision of Section 10(a) or
(b). In case any such proceeding shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party and shall pay as incurred the reasonable fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense. Notwithstanding the foregoing, the indemnifying party shall
pay as incurred the fees and expenses of one counsel retained by the indemnified
party in the event (i) the indemnifying party and the indemnified party shall
have mutually agreed to the retention of such counsel or (ii) the named parties
to any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel, in the written opinion of such counsel, would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. Such firm shall be designated in writing by the Holders of
a majority of the Registrable Securities held by such Holders in the case of
parties indemnified pursuant to Section 10(a) and by the Company in the case of
parties indemnified pursuant to Section 10(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent but if settled with such consent or if there be a final judgement for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party will consent to entry of any judgment or enter into any
settlement which (i) does not include as an unconditional term the giving by the
claimant or plaintiff, to the indemnified party, of a release from all liability
in respect of such claim or litigation or (ii) involves the imposition of
equitable remedies or the imposition of any non-financial obligations on the
indemnified party.

(d) If the indemnification provided for in this Article 10 is unavailable in
respect of any losses, claims, damages or liabilities (or actions or proceedings
in respect thereof) referred to herein, then each indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) in proportion as is appropriate to reflect not only both the
relative benefits received by such party (as compared to the benefits received
by all other parties) from the offering in respect of which indemnity is sought,
but also the relative fault of all parties in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by a party shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by it bear to the total amounts (including,
in the case of any underwriter, underwriting commission and discounts) received
by each other party. Relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the

 

16



--------------------------------------------------------------------------------

omission or alleged omission to state a material fact relates to information
supplied by the party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The parties agree that it would not be just and equitable if contributions
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 10(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation and no
indemnifying party shall be required to contribute any amount in excess of the
amount by which the total price at which the securities were offered to the
public by the indemnifying party exceeds the amount of any damages which the
indemnifying party has otherwise been required to pay by reason of an untrue
statement or omission.

(e) The indemnity provided for hereunder shall not inure to the benefit of any
indemnified party to the extent that such indemnified party failed to comply
with the applicable prospectus delivery requirements of the Securities Act as
then applicable to the person asserting the loss, claim, damage or liability for
which indemnity is sought.

 

11. EXPENSES.

In connection with any registration under this Agreement, the Company shall pay
all Registration Expenses. In addition, in connection with each registration,
the Company shall pay the reasonable fees and expenses of one counsel to
represent the interests of the Holders selling Registrable Securities in such
registration.

 

12. IN-KIND DISTRIBUTIONS.

If Blackstone seeks to effectuate an in-kind distribution of all or part of its
shares to its direct or indirect equityholders, the Company will, subject to
applicable lockups, work with Blackstone and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by
Blackstone.

 

17



--------------------------------------------------------------------------------

13. TRANSFER OF RIGHTS.

(a) Any Holder (the “Transferring Holder”) may transfer all or any portion of
its rights under this Agreement to any transferee (the “Transferee”) of any
interests in the Registrable Securities held by such Transferring Holder;
provided, that the demand registration rights of the Graham Holders set forth in
Section 2 hereof are not transferable unless such Transferee purchases at least
sixty six point sixty seven percent (66.67%) of the Registrable Securities held
by the Graham Holders as of the date immediately following the IPO and any
secondary offering contemplated by Section 2 of the IPO Agreement and provided,
further, that such transfer is in accordance with the IPO Agreement.

(b) Any such transfer of rights under this Agreement will be effective upon
receipt by the Company of (i) written notice from such Transferring Holder
stating the name and address of any transferee and identifying the number of
Registrable Securities with respect to which rights under this Agreement are
being transferred and the nature of the rights so transferred, and (ii) a
written agreement from the Transferee to be bound by the terms of this
Agreement, upon which such Transferee will be deemed to be a party hereto and
have the rights and obligations of the Transferring Holder hereunder with
respect to the Registrable Securities transferred. However, if such Transferees
are receiving Registrable Securities through an in-kind distribution with an
ability to resell shares of Common Stock off of a shelf Registration Statement,
no such written agreement is required, and such in-kind Transferees will, as
transferee Holders, be entitled as third party beneficiaries to the rights under
this Agreement so transferred. In that regard, in-kind Transferees will not be
given demand or piggyback rights; rather, their means of registered resale will
be limited to sales off of a shelf with respect to which no special actions are
required by the Company or the other Holders. The Company and the Transferring
Holder will notify the other Holders as to who the Transferees are and the
nature of the rights so transferred.

(c) In the event the Company engages in a merger or consolidation in which the
shares of Common Stock are converted into securities of another company,
appropriate arrangements will be made so that the registration rights provided
under this Agreement continue to be provided to Holders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will use its reasonable best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement, unless otherwise agreed by
(i) Holders then holding a majority of the shares of Common Stock, and (ii) in
the event that the Graham Holders hold more than one percent (1%) of the shares
of Common Stock then outstanding, the Graham Holders holding a majority of
Common Stock held by the Graham Holders.

 

14. LIMITED LIABILITY.

Notwithstanding any other provision of this Agreement, neither the members,
general partners, limited partners or managing directors, or any directors or
officers of any members, general or limited partner, advisory director, nor any
future members, general partners, limited partners, advisory directors, or
managing directors, if any, of any Holder shall have any personal liability for
performance of any obligation of such Holder under this Agreement in

 

18



--------------------------------------------------------------------------------

excess of the respective capital contributions of such members, general
partners, limited partners, advisory directors or managing directors to such
Holder.

 

15. NOTICES.

Except as otherwise provided below, whenever it is provided in this Agreement
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties hereto,
or whenever any of the parties hereto desires to provide to or serve upon the
other party any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be delivered in person, mailed by registered or
certified mail (return receipt requested) or sent by overnight courier service
or via facsimile transmission (which is confirmed), as follows:

(a) if to either GPC or GPCH, to:

Graham Capital Company

1420 Sixth Avenue

York, Pennsylvania 17403

Attention: Paul L. Rudy, III

Facsimile: (717) 846-6931

(b) if to Blackstone, to:

Blackstone Management Associates III LLC

c/o Blackstone Capital Partners III Merchant Banking Fund LP

345 Park Avenue

New York, New York 10154

Attn: Chinh Chu

Facsimile: (212) 583-5722

(c) if to the Company, to:

Graham Packaging Company Inc.

2401 Pleasant Valley Road

York, Pennsylvania 17402

Attention: Chief Legal Officer

Facsimile: (717) 849-8541

(d) if to any other Holder, to such Holder at the address set forth on Exhibit A
hereto.

The furnishing of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Every notice, demand, request, consent,
approval, declaration or other communication hereunder shall be deemed to have
been duly furnished or served on the party to which it is addressed, in the case
of delivery in person or by facsimile, on the date when sent, in the case of
overnight mail, on the day after it is sent and in all other cases, five
business days after it is sent. Failure or delay in delivering copies of any
notice, demand, request, consent,

 

19



--------------------------------------------------------------------------------

approval, declaration or other communication to the persons designated above to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

 

16. ENTIRE AGREEMENT; ORIGINAL AGREEMENT.

(a) This Agreement represents the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior oral and written agreements, arrangements and understandings among the
parties hereto with respect to such subject matter, including the Original
Registration Rights Agreement; and this Agreement can be amended, supplemented
or changed, and any provision hereof can be waived or a departure from any
provision hereof can be consented to, only by a written instrument making
specific reference to this Agreement signed by the Company, Blackstone, the
Graham Holders (or any entity controlled by or is an affiliate of a Graham
Holder as long as such entity holds Registrable Securities) and the Holders of
at least fifty percent (50%) of the Registrable Securities then outstanding;
provided that any amendment that adversely affects the rights of any Holder must
be signed by the adversely affected Holder; provided further that any waiver
must be signed by the party entitled to the benefit of the term or matter being
waived.

(b) Upon execution of this Agreement, the Original Agreement shall be deemed
terminated without any further obligation by any party thereto.

 

17. PARAGRAPH HEADINGS.

The paragraph headings contained in this Agreement are for general reference
purposes only and shall not affect in any manner the meaning, interpretation or
construction of the terms or other provisions of this Agreement.

 

18. APPLICABLE LAW.

This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of New York applicable to contracts to be made, executed,
delivered and performed wholly within such state and, in any case, without
regard to the conflicts of law principles of such state.

 

19. SEVERABILITY.

If at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon and
shall not impair the enforceability of any other provision of this Agreement.

 

20. EQUITABLE REMEDIES.

The parties hereto agree that irreparable harm would occur in the event that any
of the agreements and provisions of this Agreement were not performed fully by
the parties hereto in accordance with their specific terms or conditions or were
otherwise breached, and that money

 

20



--------------------------------------------------------------------------------

damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties hereto in the event that this Agreement is not performed
in accordance with its terms or conditions or is otherwise breached. It is
accordingly hereby agreed that the parties hereto shall be entitled to an
injunction or injunctions to restrain, enjoin and prevent breaches of this
Agreement by the other parties and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, such remedy being in addition to and not in lieu of, any other
rights and remedies to which the other parties are entitled to at law or in
equity.

 

21. NO WAIVER.

The failure of any party at any time or times to require performance of any
provision hereof shall not affect the right at a later time to enforce the same.
No waiver by any party of any condition, and no breach of any provision, term,
covenant, representation or warranty contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be
construed as a further or continuing waiver of any such condition or of the
breach of any other provision, term, covenant, representation or warranty of
this Agreement.

 

22. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same original instrument.

 

23. SUCCESSORS AND ASSIGNS.

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties hereto including, without
limitation and without the need for an express assignment, subsequent Holders;
provided that nothing herein shall be deemed to permit any assignment, transfer
or other disposition of Registrable Securities in violation of the terms of the
Partnership Agreement, the IPO Agreement or applicable law. Notwithstanding
anything herein to the contrary, if any transferee of any Holder shall acquire
Registrable Securities in any manner, whether by operation of law or otherwise,
at any time after the Company completes an IPO, then such Registrable Securities
held by such transferee shall not be held subject to, or have the rights set
forth in, this Agreement other than a transfer pursuant to Section 13 hereof.

 

24. EFFECTIVE DATE.

This Agreement shall be effective as of the Closing Date and shall be of no
force and effect (i) prior to the Closing Date and (ii) if the closing of the
IPO has not been consummated within ten (10) Business Days from the date of this
Agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

GRAHAM PACKAGING COMPANY INC. By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   President and Assistant Secretary GRAHAM PACKAGING
HOLDINGS COMPANY By:   BCP/Graham Packaging L.L.C.,   its Managing Partner By:  

/s/ Mark S. Burgess

Name:   Mark S. Burgess Title:   Vice President, Finance and Administration
GRAHAM PACKAGING CORPORATION By:  

/s/ William H. Kerlin, Jr.

Name:   William H. Kerlin, Jr. Title:   Chairman GPC HOLDINGS, L.P., By:   GPC
Investments, LLC,   its General Partner By:  

/s/ Paul L. Rudy, III

Name:   Paul L. Rudy, III Title:   Vice President



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS III

MERCHANT BANKING FUND L.P.

By:   Blackstone Management Associates III LLC,   its General Partner By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director BLACKSTONE OFFSHORE
CAPITAL PARTNERS III L.P. By:   Blackstone Management Associates III LLC, its
General Partner By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP III L.P. By:   Blackstone Management Associates III LLC,
  its General Partner By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director



--------------------------------------------------------------------------------

MIDOCEAN CAPITAL INVESTORS, L.P. By:   MidOcean Capital Partners, L.P., its
General Partner By:   Existing Fund GP, Ltd., its General Partner By:  

/s/ Andrew Spring

Name:   Andrew Spring Title:   Principal



--------------------------------------------------------------------------------

DAVID W. BULLOCK

/s/ David W. Bullock

 

25



--------------------------------------------------------------------------------

DAVID W. CARGILE

/s/ David W. Cargile

 

26



--------------------------------------------------------------------------------

ROGER M. PREVOT

/s/ Roger M. Prevot

 

27



--------------------------------------------------------------------------------

ASHOK SUDAN

/s/ Ashok Sudan

 

28



--------------------------------------------------------------------------------

GEOFFREY LU

/s/ Geoff Lu

 

29



--------------------------------------------------------------------------------

PREVOT LIMITED PARTNERSHIP, LLP

/s/ Roger Prevot

 

30



--------------------------------------------------------------------------------

ROBERT BEESON

/s/ G. Robinson Beeson



--------------------------------------------------------------------------------

SCOTT BOOTH

/s/ Scott Booth

 

32



--------------------------------------------------------------------------------

WILLIAM MERTENS

/s/ William Mertens

 

33



--------------------------------------------------------------------------------

ROBERT COCHRAN

/s/ Robert Cochran

 

34



--------------------------------------------------------------------------------

GEORGE STEVENS

/s/ George Stevens

 

35



--------------------------------------------------------------------------------

EXHIBIT A

Addresses of other Holders